             Case 1:20-mj-00829-DLP Document 2 Filed 09/18/20 Page 1 of 6 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                        )
                             v.                                   )
                         Sean Wright
                                                                  )      Case No.
                          a/k/a Malik                             )                 1:20-mj-0829
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  August 04, 2020              in the county of                Marion            in the
     Southern          District of            Indiana         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                          Possession of Ammunition by a Convicted Felon




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                            s/Joshua Shaughnessy
                                                                                             Complainant’s signature

                                                                                      Joshua Shaughnessy/TFO/ATF
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
    telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date:      September 18, 2020
                                                                                                Judge’s signature

City and state:                      Indianapolis, Indiana                         Doris L. Pryor, U.S. Magistrate Judge
                                                                                              Printed name and title
   Case 1:20-mj-00829-DLP Document 2 Filed 09/18/20 Page 2 of 6 PageID #: 3




                            AFFIDAVIT IN SUPPORT OF
                      APPLICATION FOR CRIMINAL COMPLAINT

       1.      I, Joshua Shaughnessy, am a Task Force Officer (TFO) with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so assigned since 2014. I am

currently assigned to the ATF Indianapolis field office in the Indianapolis Crime Gun

Intelligence Center. My primary responsibility is investigating violations of federal firearms

laws. I am also a Sergeant with the Indianapolis Metropolitan Police Department (IMPD), where

I have worked since 2001.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement personnel. This affidavit is

intended to show merely there is sufficient probable cause for the requested warrant, and does

not set forth all of my knowledge about this matter.

       3.      This Affidavit is submitted in support of a criminal complaint charging Sean

(AKA “Malik”) WRIGHT, DOB XX/XX/1996, with possession of ammunition by a convicted

felon, in violation of Title 18, United States Code, Section 922(g)(1).

       4.      State Conviction(s) of WRIGHT. On or about January 19, 2017, WRIGHT

pleaded guilty to one count of Dealing in Methamphetamine between 1 & 5 grams, a Level 4

felony, under cause number 49G14-1504-F6-012478 in Marion County, Indiana. On January 19,

2017, WRIGHT was sentenced to a term of imprisonment of 5 years for this Dealing in

Methamphetamine offense. Also on or about January 19, 2017, WRIGHT pleaded guilty to one

count of Battery by Means of Deadly Weapon, a Level 5 felony, under cause number 49G14-

1504-F5-012158 in Marion County, Indiana. On the same date, WRIGHT was sentenced to a

term of imprisonment of 3 years for Battery by Means of Deadly Weapon, a Level 5 felony.
   Case 1:20-mj-00829-DLP Document 2 Filed 09/18/20 Page 3 of 6 PageID #: 4




       5.      Recovery of Firearm(s), Firearm Accessories, and Ammunition. On August 4,

2020, parole agents with the Indiana Department of Corrections conducted a home visit at 3340

National Avenue, Indianapolis, Indiana. This location is within the Southern District of Indiana.

Agents were eventually assisted by IMPD detectives. The parolee was WRIGHT’s mother, and

agents determined WRIGHT also stayed at the residence.

       6.      As parole agents conducted their home compliance visit, Parole Agent Branch

located a backpack which contained linking documents with WRIGHT’s name, several 7.62 rifle

rounds, and a digital scale with white powder residue suspected to be cocaine.

       7.      In the garage of the residence, Parole Agent Branch located a black rifle bag

containing a 7.62 AK-style pistol with an extended magazine. Parole agents then stopped

searching, requested assistance from IMPD, and Detective (Det.) C. Cooper responded to the

scene with other detectives. Det. Cooper applied for and was granted a State of Indiana search

warrant under cause number 49G07-2008-MC-024253.

       8.      Pursuant to the search warrant, detectives and agents searched the residence and

located several hundred rounds of ammunition of various calibers including “Blackout 300”,

7.62mm, .380cal, 9mm, .357cal, and .25cal. IMPD Lieutenant Bruce located much of this

ammunition in the garage in a bag along with linking documents bearing WRIGHT’s name.

Specifically, these documents were from Chase Bank and BMV paperwork for WRIGHT.

       9.      Inside a black rifle bag in the detached garage, Parole Agent Branch located the

MAK-90, model Sporter, 7.62mm pistol, bearing serial number 9490213, which was loaded with

a live round in the chamber and twenty-nine (29) rounds in the magazine.

       10.     In the northwest bedroom, IMPD Officer J. Broader located a Ruger .357cal

revolver, serial number 574-97724, which was loaded with five (5) live rounds in the cylinder.



                                                  2
   Case 1:20-mj-00829-DLP Document 2 Filed 09/18/20 Page 4 of 6 PageID #: 5




Parole Agent Branch located the empty gun box which matched the revolver’s serial number

elsewhere in the residence.

        11.     In the northwest bedroom, IMPD Detective C. Shaw also located documents with

names of WRIGHT and his mother, eleven (11) live 7.62mm rounds, and a “NC Star Red Dot”

rifle targeting accessory.

        12.     The firearms, ammunition, accessories, and linking documents were

photographed and recovered by personnel on scene. IMPD Officer T. Wren, an ATF gun liaison,

processed the firearm evidence for fingerprints and/or DNA.

        13.     On August 28, 2020, IMPD Officer J. Broader assisted Marion County Probation

with a home visit at WRIGHT’s secondary residence located at 7709 Santolina Drive,

Indianapolis, Indiana. Officer Broader recovered a rifle stock under WRIGHT’s mattress.

        14.     Arrest of WRIGHT. On September 14, 2020, Officer Broader, Det. Hidlebaugh,

and other officers located and arrested WRIGHT for an outstanding violation of probation

warrant under cause number 49G14-1504-F5-012158. The original charges were Battery by

Means of a Deadly Weapon, a Level 5 felony. Det. Hidlebaugh conducted a recorded interview

during which WRIGHT was read and acknowledged his Miranda rights.

        15.     Det. Hidlebaugh asked WRIGHT about the firearms and ammunition located at

3340 National Avenue, Indianapolis, Indiana on August 4, 2020. WRIGHT admitted being

“aware” of the ammunition which was recovered in the garage.

        16.     WRIGHT also admitted being “aware” of the rifle stock which was recovered on

August 28, 2020, under his mattress at 7709 Santolina Drive. WRIGHT said he knew the item

was a piece of a rifle.




                                                 3
   Case 1:20-mj-00829-DLP Document 2 Filed 09/18/20 Page 5 of 6 PageID #: 6




       17.     WRIGHT admitted using narcotics and said he had done a “line of meth about

four or five hours ago.”

       18.     Det. Hidlebaugh asked WRIGHT if he knew what kind of gun they had found at

3340 National Avenue on August 4, 2020. WRIGHT replied, “…it was a revolver and I knew of

it being there.” WRIGHT said he and his mom had discussed the revolver. WRIGHT stated the

backpack “…in that side bedroom that had my paperwork only…that was where a scope and

ammo was found which is where I had paperwork.” WRIGHT explained his regret at having left

ammunition and “shit in the house” which he felt contributed to his mother’s parole being

violated.

       19.     Officer Broader asked WRIGHT if his DNA would be found on the firearms.

WRIGHT admitted being “in proximity” to the firearms, but denied he “knowingly handled,

controlled any of these firearms…” However, WRIGHT added “Ammunition, scope,

accessories? Yes. I mean, they were in my fucking bag directly with my paperwork.” Det.

Hidlebaugh asked what kind of ammunition was at his mother’s house. WRIGHT replied, “Rifle

rounds.”

       20.     At one point during the interview, WRIGHT asked officers to pause or stop the

recording, although the recording continued. WRIGHT then asked, “Are you or any of the other

officers a part of Operation Legend? I’d appreciate it if you told me straight up.” Both officers

recognized Operation Legend was a recent federal initiative which increased resources focused

on violent crime and gun offenses.

       21.     Det. Hidlebaugh explained they were not federal agents but were aware of

Operation Legend, and asked WRIGHT if he thought he would be a good candidate. WRIGHT

replied, “Well, I am a felon and there were firearm...I have Battery by Deadly Weapon, which



                                                  4
   Case 1:20-mj-00829-DLP Document 2 Filed 09/18/20 Page 6 of 6 PageID #: 7




was a shooting incident, and Dealing Methamphetamine, and I was charged and had dismissed a

double homicide situation…yeah- I might be a prime fucking candidate for that shit, bro!”

       22.     WRIGHT was then arrested on his outstanding warrant.

       23.     Examination Ammunition. The various ammunition is more particularly described

as, but not limited to, Hornaday “Duty” and “American Gunner” 9mm rounds, PPU 300 AAC

Blackout centerfire rifle cartridges, and/or Winchester Deer Season XP 300 Blk 150 Grain

rounds. Based on my training and experience and that of my ATF colleagues, the ammunition is

“ammunition” as defined in 18 U.S.C. § 921, and was manufactured outside of the State of

Indiana.

       24.     All of the above-described events occurred in the Southern District of Indiana.

                                           Conclusion

       25.     Based on the facts set forth in this affidavit, I respectfully submit probable cause

exists to believe on or about August 4, 2020, in the Southern District of Indiana, Sean “Malik”

WRIGHT, knowingly possessed ammunition in violation of Title 18, United States Code,

Section 922(g)(1).


                                                       _/s/ Joshua Shaughnessy
                                                       Joshua Shaughnessy, Task Force Officer
                                                       Bureau of Alcohol, Tobacco, Firearms, and
                                                       Explosives


Attested to by the applicant in accordance with the requirements of Federal Rule of Criminal
Procedure 4.1 by telephone.
   Date: 9/18/2020




                                                   5
